         Case 1:18-cv-01551-ESH Document 129 Filed 08/23/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.

                 Plaintiffs,

                          v.
                                                      Civil Action No.18-1551 (ESH)
  UNITED STATES DEPARTMENT OF
  THE ARMY, et al.,

                 Defendants.



                   DEFENDANTS’ SUPPLEMENTAL STATUS REPORT

       In accordance with the Court’s Order entered on July 31, 2019 (ECF No. 123),

Defendants respectfully submitted a status report on August 23, 2019 at 12:31 pm. ECF No.

127. At that time, Defendants informed the Court that they anticipated being able to supplement

that status report, specifically with regard to the number of former DTP MAVNIs who received

an uncharacterized discharge after being sent to basic training and/or entering active duty.

       1. Twenty DTP MAVNIs received an uncharacterized discharge after being sent to

basic training and/or entering active duty. The DTP MAVNIs in this group, who were processed

for discharge while on active duty status and assigned to the training installation, received notice

in advance of discharge in accordance with the procedures described in AR 635-200.

       2. As indicated in the Status Report filed earlier today (ECF No. 127), Defendants

provided the unredacted separation files to Plaintiffs as ordered by the Court. All of the files

provided to Plaintiffs included a USAREC Form 601-210.21 (“Separation Request”). During the

inspection of the DEP files, however, the Army determined that not all separation-related files

for DEPs included a USAREC Form 601-210.21. The Army does not know at this time how
         Case 1:18-cv-01551-ESH Document 129 Filed 08/23/19 Page 2 of 2



many separation-related files for DEPs do not include a USAREC Form 601-210.21 but

anticipates being able to provide that information to the Court by September 11, 2019 when the

next hearing in this case is scheduled.

Dated: August 23, 2019                      Respectfully submitted,

                                            JESSIE K. LIU
                                            D.C. Bar # 472845
                                            United States Attorney

                                            DANIEL F. VAN HORN
                                            D.C. Bar # 924092
                                            Chief, Civil Division


                                      By:   /s/Jeremy A. Haugh
                                            JEREMY A. HAUGH
                                            Special Assistant United States Attorney
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            (202) 252-2574
                                            Jeremy.Haugh@usdoj.gov


                                            Attorneys for Defendants




                                               2
